EXHIBIT 10.2

 

CEO AND EVP FORM



 

 

 



CHURCH & DWIGHT CO., INC.

AMENDED AND RESTATED OMNIBUS EQUITY COMPENSATION PLAN

NONQUALIFIED STOCK OPTION GRANT

 

This STOCK OPTION GRANT AGREEMENT (the “Agreement”), dated as of
_________________ (the “Date of Grant”), is delivered by Church & Dwight Co.,
Inc. (the “Company”) to _______________ (the “Grantee”).

 

RECITALS

 

The Church & Dwight Co., Inc. Amended and Restated Omnibus Equity Compensation
Plan (the “Plan”) provides for, among other things, the grant of options to
purchase shares of common stock of the Company.  The Compensation & Organization
Committee of the Company’s Board of Directors (the “Committee”), which
administers the Plan, has decided to make a stock option grant as an inducement
for the Grantee to continue in the employ of the Employer and promote the best
interests of the Company and its stockholders.  References in this Agreement to
the Committee shall include any successor thereto appointed under and in
accordance with the Plan.  Any capitalized term used but not defined herein
shall have the meaning ascribed to such term in the Plan.  

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound,
hereby agree as follows:

 

 

1.

Grant of Option.  Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase ___________ shares of
common stock of the Company (“Shares”) at an exercise price of $_________ per
Share.  The Option shall vest and become exercisable according to Paragraph 2
below. The Option is not intended to qualify and will not be treated as an
Incentive Stock Option.  

 

2.

Exercisability of Option.  Except as provided in Paragraphs 3(b) and 5 below or
the Plan, the Option shall vest and become exercisable in accordance with the
schedule set forth below, if the Grantee continues to be employed by the
Employer on the applicable vesting date(s).

Vesting Date(s)

Shares for Which the Option is

Exercisable on the Vesting Date(s)

Third anniversary of the Date of Grant

100%

 

 

3.

Term of Option.

 

--------------------------------------------------------------------------------

 

a.

The Option shall have a term of ten years from the Date of Grant and shall
terminate on the tenth anniversary of the Date of Grant, unless it is terminated
at an earlier date pursuant to the provisions of this Agreement or the Plan.

 

b.

The Option shall automatically terminate upon the happening of the first of the
following events, unless otherwise agreed by the Committee by resolution passed
prior to or contemporaneously with the grant of the Option:

 

i.

The expiration of the 30‑day period after the Grantee ceases to be employed by
the Employer, if the Grantee’s employment is terminated due to any reason other
than Disability (as defined below), death, Retirement (as defined below) or
Cause (as defined below). In the event such employment termination results from
a termination by the Employer without Cause (other than a termination due to
Disability, death or Retirement), then, during such 30-day period, if the
Grantee executes a written release (in a form acceptable to the Company) of any
and all claims against the Employer and all related parties with respect to all
matters arising out of the Grantee’s employment and termination of employment
with the Employer and such related parties, and such release is or becomes
irrevocable under applicable law during such 30-day period, then the Option (to
the extent unvested) shall continue to vest and become exercisable in accordance
with the schedule set forth in Paragraph 2 above during such 30-day period.

 

ii.

The expiration of the three-year period after the Grantee ceases to be employed
by the Employer, if the Grantee’s employment is terminated on account of the
Grantee’s Disability. Upon such employment termination, the Option (to the
extent unvested) shall continue to vest and become exercisable in accordance
with the schedule set forth in Paragraph 2 above during such three-year
period.  For purposes of this Agreement, the term “Disability” shall be
determined in accordance with the Employer’s long-term disability plan then in
effect. Notwithstanding the foregoing, if Grantee is a party to an employment
agreement with the Company, the Employer or any Subsidiary that contains a
definition of “disability,” such definition shall apply to Grantee for purposes
of this Agreement.

 

iii.

The expiration of the three-year period after the Grantee ceases to be employed
by the Employer, if the Grantee’s employment is terminated due to his or her
death while employed by the Employer. Upon such employment termination, the
Option shall continue to vest and become exercisable in accordance with the
schedule set forth in Paragraph 2 above during such three-year period.

 

iv.

The expiration of the term described in Paragraph 3(a) if the Grantee’s
employment is terminated on account of the Grantee’s Retirement (as defined
below). Upon such employment termination, the Option shall continue to vest and
become exercisable in accordance with the schedule set forth in Paragraph 2
above during such term.  For purposes of this

2

--------------------------------------------------------------------------------

 

Agreement, a Grantee shall be considered to meet the requirements of
“Retirement” if:

 

1.

The Grantee’s termination of employment is voluntary and is not a termination by
the Employer without Cause, and the Grantee (A) has provided the Employer with
at least 120 days’ prior written notice of the proposed termination date, (B)
has entered into a separation agreement with the Employer that contains
confidentiality, non-competition, non-solicitation, non-disparagement and
invention assignment provisions, and (C) is aged 55 or above as of the Grantee’s
employment termination date and, as of such employment termination date, (i) the
Grantee has provided the Employer and its affiliates with at least five years of
continued service and (ii) the sum of the Grantee’s age and his or her aggregate
years of service with the Employer and its affiliates is equal to or greater
than 65; or

 

2.

The Grantee’s termination of employment is involuntary and made by the Employer
without Cause, and the Grantee (A) pursuant to the request of the Employer, has
entered into a separation agreement with the Employer that contains
confidentiality, non-competition, non-solicitation and non-disparagement
provisions, and (B) is aged 55 or above as of the Grantee’s employment
termination date and, as of such employment termination date, (i) the Grantee
has provided the Employer and its affiliates with at least five years of
continued service and (ii) the sum of the Grantee’s age and his or her aggregate
years of service with the Employer and its affiliates is equal to or greater
than 65.

 

v.

The date on which the Grantee’s employment is terminated by the Employer for
Cause. In addition, upon such employment termination, the Grantee shall
automatically forfeit all Shares underlying any exercised portion of an Option
for which the Company has not yet delivered the Share certificates, upon refund
by the Company to the Grantee of the exercise price paid by the Grantee for such
Shares.  Notwithstanding the prior provisions of this Paragraph 3, if, after the
termination of Grantee’s employment with the Employer, the Committee (or its
designee) determines that the Grantee has engaged in conduct which would
constitute Cause hereunder, 100% of the Option shall immediately terminate and
be forfeited.  For purposes of this Agreement, the term “Cause” shall mean the
Grantee’s dishonesty, fraud, willful misconduct or refusal to follow or comply
with the lawful direction of the Company (for any reason other than Disability
and provided such refusal is not based on the Grantee’s good faith compliance
with applicable legal or ethical standards), as determined by the Board in its
sole discretion.  Notwithstanding the foregoing, if Grantee is a party to an
employment agreement, severance agreement or other similar agreement with the
Company, the Employer or any Subsidiary that contains a definition of

3

--------------------------------------------------------------------------------

 

“cause,” such definition shall apply to Grantee for purposes of this Agreement.

 

vi.

The tenth anniversary of the Date of Grant.

 

c.

Notwithstanding the foregoing:

 

i.

In no event may the Option be exercised on or after the tenth anniversary of the
Date of Grant;

 

ii.

Any portion of the Option that is not vested or exercisable at the time the
Grantee ceases to be employed by the Employer, and that will not subsequently
vest or become exercisable as provided in subparagraph 3(b)(i), (ii), (iii) or
(iv) above, shall immediately terminate and be forfeited as of the Grantee’s
employment termination date; and

 

iii.

In the event that: (A) the Grantee’s termination of employment is involuntary
and made by the Employer without Cause, (B) the Grantee resides outside of the
United States, and (C) the Grantee will receive severance or separation payments
that exceed one year’s base salary or wages, then, to the extent legally
permissible under applicable local laws and regulations, the Option will
immediately terminate and cease to be outstanding as of the Grantee’s employment
termination date.

 

4.

Exercise Procedures.  

 

a.

Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may exercise
part or all of the vested and exercisable portions of the Option by delivering
written notice to a representative of the Company designated by the Committee on
any business day (the “Exercise Notice”). The Exercise Notice shall specify the
number of Shares to be purchased accompanied by full payment of the Exercise
Price for the Shares being purchased. The Exercise Notice will be effective when
it is received by the Company’s representative. Any Person exercising the Option
after the death of the Grantee must provide appropriate documentation to the
satisfaction of the Company that such Person is entitled to exercise the
Option.  Payment of the Exercise Price for the number of Shares being purchased
in full shall be made in one (or a combination) of the following: (i) in cash or
cash equivalents acceptable to the Company, (ii) with the approval of the
Committee, by delivery of unrestricted Shares which have already been owned by
the Grantee which are surrendered to the Company having a Fair Market Value on
the date of surrender equal to the aggregate Exercise Price, (iii) by payment
through a broker in accordance with procedures permitted by Regulation T of the
Federal Reserve Board or (iv) by such other method as the Committee may
approve.  The Committee may impose from time to time such limitations as it
deems appropriate on the use of Shares of the Company to exercise the Option.  

 

b.

The Company’s obligation to deliver Shares upon exercise of the Option shall be
subject to the Plan (including, without limitation, Section 16 thereof) and all
applicable laws, rules, regulations and stock exchange requirements and also to
such approvals by governmental agencies as may be deemed appropriate by the
Company, including such actions as Company counsel shall deem necessary or

4

--------------------------------------------------------------------------------

 

appropriate to comply with such applicable laws, rules, regulations and stock
exchange requirements.    

 

c.

The Company or the Employer shall have the right to require payment of, or
deduction from payments of any kind otherwise due to Grantee, any federal,
state, local or foreign taxes of any kind required by applicable law to be
withheld upon the issuance, vesting or delivery of any Shares, dividends or
payments of any kind. The Company or the Employer may withhold taxes from any
payments due to Grantee or Grantee may deliver a check to the Company or the
Employer. Subject to the prior approval of the Committee, which may be withheld
by the Committee in its sole discretion, Grantee may elect to satisfy the
minimum statutory withholding obligations, in whole or in part, (i) by having
the Company withhold Shares otherwise issuable to Grantee or (ii) by delivering
to the Company Shares already owned by Grantee. The shares delivered or withheld
shall have an aggregate Fair Market Value sufficient to satisfy the minimum
statutory total tax withholding obligations. The shares used to satisfy any tax
withholding obligation must be vested and cannot be subject to any repurchase,
forfeiture, or other similar requirements.

 

5.

Change of Control.  

 

a.

The provisions of the Plan applicable to a Change of Control shall apply to the
outstanding Option, and, in the event of a Change of Control, the Committee may
take such actions as it deems appropriate pursuant to the Plan.

 

b.

Notwithstanding any other provision of the Plan to the contrary, if, in
connection with a Change of Control, the Option is (i) assumed, substituted or
converted to similar grants of the surviving corporation (or parent or
subsidiary of the surviving corporation), in each case with value and terms that
are at least equivalent to the Option in effect before the Change of Control and
otherwise in accordance with Section 15(b)(iv) of the Plan, then the Option
shall not accelerate and become fully exercisable in accordance with Section
15(a)(i) of the Plan and shall instead remain outstanding and subject to its
terms; provided that, if the Grantee’s employment or service with the Employer
is terminated by the Employer without Cause (as defined above) or by the Grantee
for Good Reason (as defined below), in either case upon or within twenty-four
(24) months following the Change of Control then, upon any such termination of
employment or service, the Option shall automatically accelerate and become
fully exercisable in accordance with Section 15(a)(i) of the Plan, or (ii) not
assumed, substituted or converted to similar grants of the surviving corporation
(or parent or subsidiary of the surviving corporation), in each case with value
and terms that are at least equivalent to the Option in effect before the Change
of Control and otherwise in accordance with Section 15(b)(iv) of the Plan, then,
effective upon the Change of Control, the Option shall automatically accelerate
and become fully exercisable in accordance with Section 15(a)(i) of the Plan and
shall be cancelled in exchange for one or more payments by the Company, in cash,
equal to the amount, if any, by which the greater of (x) Fair Market Value of
the shares of Company Stock, or (y) the value that would have been attained upon
the exercise of such Option, in each case, determined as of the Change of
Control, exceeds the Exercise Price.  

5

--------------------------------------------------------------------------------

 

c.

For purposes of this Agreement, the term “Good Reason” shall mean, and shall be
deemed to exist if, without the prior express written consent of the Grantee,
(A) the Grantee suffers a material demotion in his or her title or position as
it existed on the date of this Agreement; (B) the Grantee suffers a material
reduction in his or her duties, responsibilities or effective authority
associated with his or her titles and positions; (C) the Grantee’s target annual
cash compensation (annual base salary plus target bonus percentage) or aggregate
benefits are materially decreased by the Employer; (D) the Employer fails to
obtain assumption by an acquirer of any change in control agreement, severance
agreement or employment agreement between the Grantee and the Employer (if any);
or (E) the Grantee’s primary office location is moved to a location more than
fifty (50) miles from its location as of the date hereof.  In order for the
Grantee to terminate employment for Good Reason, the Grantee must provide a
written notice to the Company (or any successor thereto) in accordance with
Section 13 below of termination for Good Reason.  Such notice  is required to
set forth the provision of this Agreement that the Grantee believes constitutes
“Good Reason” and specify the particulars thereof in detail within ninety (90)
days of the initial occurrence of such event.  The Employer (or any successor
thereto) shall have thirty (30) days after the Company’s receipt of such notice
to remedy the circumstances that allegedly give rise to “Good Reason.”  If the
Employer (or any successor thereto) remedies the circumstances that have given
rise to “Good Reason,” within the thirty (30) day cure period, the Grantee’s
notice shall not be effective and shall be null and void from its
inception.  However, if the Employer (or any successor thereto) does not remedy
such event within such thirty (30) day cure period, the Grantee’s employment
must terminate within sixty (60) days after the end of the thirty (30) day cure
period in order for the termination to be on account of Good
Reason.  Notwithstanding the foregoing, if Grantee is a party to an employment
agreement, severance agreement or other similar agreement with the Company, the
Employer or any Subsidiary that contains a definition of “good reason,” such
definition shall apply to Grantee for purposes of this Agreement.  The Grantee’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.

 

6.

Restrictions on Exercise.  Except as the Committee may otherwise permit pursuant
to the Plan, only the Grantee may exercise the Option during the Grantee’s
lifetime and, after the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, in each
case, solely to the extent that the Option is exercisable pursuant to this
Agreement.

 

7.

Grant Subject to Plan Provisions.  This grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan.  The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) the registration, qualification or listing of the Shares, (b) changes in
capitalization of the Company and (c) other requirements of applicable law and
stock exchange rules and regulations.  The Committee shall have the authority to
interpret and construe the Option pursuant to the terms of the Plan, and its
decisions shall

6

--------------------------------------------------------------------------------

 

be conclusive as to any questions arising hereunder.  A copy of the Plan has
been provided to the Grantee.  By accepting the grant of the Option, the Grantee
agrees to be bound by the terms of the Plan and this Agreement and agrees that
all of the decisions and determinations of the Committee shall be final and
binding.

 

8.

No Employment or Other Rights.  The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ of any Employer and
shall not interfere in any way with the right of any Employer to terminate the
Grantee’s employment at any time. The right of any Employer to terminate at will
the Grantee’s employment at any time for any reason is specifically reserved.

 

9.

No Stockholder Rights.  Neither the Grantee, nor any person entitled to exercise
the Grantee’s rights in the event of the Grantee’s death, shall have any of the
rights and privileges of a stockholder with respect to the Shares subject to the
Option, until certificates for Shares have been issued upon the exercise of the
Option.

 

10.

Assignment and Transfers.   Notwithstanding the foregoing, the Grantee shall be
permitted to transfer the Option to a “family member” (as defined in General
Instruction A.1(a)(5) to Registration Statement on Form S-8 under the Securities
Act of 1933, as amended) of the Grantee; provided that the Grantee receives no
consideration for such transfer and the transferred Option continues to be
subject to the same terms and conditions as were applicable to the Option
immediately prior to such transfer; and provided, further, that any such
transfer shall be effectuated only by a written instrument acceptable to the
Committee that is executed and delivered to the Company by the Grantee and the
transferee, and consented to by the Company.

 

11.

Data Privacy Consent. As a condition of the grant of the Option, Grantee hereby
consents to the collection, use and transfer of personal data as described in
this paragraph.  Grantee understands that the Company, the Employer and their
affiliates hold certain personal information about Grantee, including (as
applicable) name, home address and telephone number, date of birth, social
security number, social insurance number, salary, nationality, job title,
ownership interests or directorships held in the Company, the Employer or their
affiliates, and details of all stock options or other equity awards or other
entitlements to Shares awarded, cancelled, exercised, vested or unvested
(“Data”).  Grantee further understands that the Company, the Employer and their
affiliates will transfer Data amongst themselves as necessary for the purposes
of implementation, administration and management of Grantee’s participation in
the Plan, and that the Company, the Employer and any of their affiliates may
each further transfer Data to any third parties assisting in the implementation,
administration and management of the Plan.  Grantee understands that such
recipients may be located in the United States or elsewhere in the
world.  Grantee hereby authorizes them to receive, possess, use, retain and
transfer such Data as may be required for the administration of the Plan or the
subsequent holding of Shares on Grantee’s behalf, in electronic or other form,
for the purposes of implementing, administering and managing Grantee’s
participation in the Plan, including any requisite transfer to a broker or other
third party with whom Grantee may elect to deposit any Shares acquired under the
Plan.  Grantee understands that he or she may, at any time, view such Data or
require any necessary amendments to it.

7

--------------------------------------------------------------------------------

 

12.

Applicable Law.  The validity, construction, interpretation and effect of this
instrument shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

 

13.

Notice.  Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at 500 Charles Ewing
Boulevard, Ewing, New Jersey 08628, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll of the
Employer, or to such other address as the Grantee may designate to the Employer
in writing.  Any notice shall be delivered by hand or by a recognized courier
service such as FedEx or UPS, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.

 

14.

Consent to Electronic Communications.  The Grantee agrees that the Company may
provide him or her with any communications associated with this Option in
electronic format. Grantee’s consent to receive electronic communications
includes, but is not limited to, all legal and regulatory disclosures and
communications associated with this Option or notices or disclosures about a
change in the terms and conditions of this Option.

 

15.

Taxes. Any tax obligations of Grantee and tax liability therefore, including,
without limitation, any penalties or interest based upon such tax obligations,
that arise from any payments made to Grantee in respect of the Option (or any
portion thereof) shall be Grantee’s sole responsibility and liability.  In
addition, the Grantee hereby agrees that neither the Company nor any of its
affiliates shall have any liability to the Grantee in respect of such tax
obligations or liability.

 

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

 

CHURCH & DWIGHT CO., INC.

 

 

 

 

 

By:_________________________________

Name: ______________________________

Title: _______________________________

 

 

 

Grantee:_____________________________

 

Date:________________________________

 

 

 

 

 

 

 

 

 

 

 

 

  

 